DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 5th, 2022 has been entered. Claims 1 and 4-22 are pending. Claims 2 and 3 are canceled. Claims 1, 4, 7, 15, and 17 are amended. Claims 20-22 are new. No new matter is added.
The amendments to the specification, drawings, and claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated November 16th, 2021. 

Response to Arguments
Applicant's arguments filed on January 5th, 2022 have been fully considered but they are not persuasive.
Regarding the arguments presented on pg. 3: “Grum-Schwensen does not anticipate, teach or suggest the recited claim elements” in amended claim 1 and that “Tjahaja does not remedy the deficiencies of Grum-Schwensen,” amended claim 1 indeed do not fully anticipate the amended claim elements. However, amended claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Tjahaja as follows. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “diagonal grid creases aligning with each other between lateral and longitudinal creases” and “the grid creases align as to have a diagonal grid crease extending continuously from an upper periphery to a lower periphery”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Tjahaja discloses in Fig. 6 that the placement of creases is continuous from the upper periphery to the lower periphery, non-random, and intersects the at least one transversely-extending fold-line (see Annotated Tjahaja Fig. 6 below).
In response to applicant's argument regarding new claims 20-22, please refer to the rejections below for claims 20-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grum-Schwensen (US 8821463).
Regarding claim 20, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising: 
a bodyside wall (proximal sidewall wall 1; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract); 
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract), the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising: 
a single-piece closure member arranged on a distal surface of the outlet portion (transversely extending bias member 10/11; Col. 3 line 39; fig. 2) and including at least one transversely-extending fold-line (see Annotated Grum-Schwensen Fig. 6 above) configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5), wherein the single-piece closure member includes an upper periphery and a lower periphery (see Annotated Fig. 5 above), wherein at least two fold sections are defined on the single-piece closure member between the upper and lower peripheries (see Annotated Fig. 5 above) and separated by the at least one transversely-extending fold-line (see Annotated Fig. 5 , wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see Annotated Grum-Schwensen Fig. 6 above); and 
a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-12, 15, 21, and 22  rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen (US 8821463) in view of Tjahaja et al. (US 5065459).
Regarding claim 1, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising:
a bodyside wall (proximal sidewall wall 1; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract);
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract),
the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising:
a single-piece closure member including at least one transversely-extending fold-line (transversely extending bias member 10/11; Col. 3 line 39; see Annotated Grum-Schwensen Fig. 6 below) configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5),
wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see Annotated Grum-Schwensen Fig. 6 below);
and a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).


    PNG
    media_image1.png
    182
    414
    media_image1.png
    Greyscale
Annotated Grum-Schwensen Fig 6

Grum-Schwensen fails to disclose the single-piece closure member comprises at least one slanted fold-line that continuously extends from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening. However, Tjahaja teaches the single-piece closure member (“collar blank 13”; col. 4 line 3; fig. 6) comprises at least one slanted fold-line (“Diagonal grid creases 44”; col. 4 line 22) that continuously extends from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening (see Annotated Fig. 3 and Tjahaja Fig. 6 below). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen by incorporating at least one slanted fold-line in the outlet portion, as taught by Tjahaja, in order to impart flexibility in the outlet portion (Col. 2, lines 1-2), thereby requiring less pressure to open the discharge opening and to keep it open.


    PNG
    media_image2.png
    579
    621
    media_image2.png
    Greyscale
Annotated Fig 3.
Annotated Tjahaja Fig. 6

    PNG
    media_image3.png
    478
    682
    media_image3.png
    Greyscale



Regarding claim 4, Grum-Schwensen discloses the drainable ostomy pouch of claim 1 (see rejection explanation for claim 1 above) and at least one fold-line is configured to facilitate opening of the discharge opening, wherein the at least one fold-line intersects the at least one transversely-extending fold-line, wherein the single-piece closure member is configured to bend along the at least one fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection explanation for similar features in claim 21 below). Grum-Schwensen does not disclose that the at least one fold-line is slanted. However, Tjahaja teaches a portable urinal comprising a collapsible cylindrical collar having at least one slanted fold-line
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen by incorporating at least one slanted fold-line in the outlet portion, as taught by Tjahaja, in order to impart flexibility in the outlet portion (Col. 2, lines 1-2), thereby requiring less pressure to open the discharge opening and to keep it open. 
Regarding claim 5 & 6, Grum-Schwensen in view of Tjahaja teaches the device of claim 4 and that the at least one slanted fold-line includes two slanted fold-lines (Fig. 6 of Tjahaja),
wherein the slanted fold-lines are configured such that a distance between the slanted fold-lines proximate the lower periphery is smaller or greater than that of proximate the upper periphery (Tjahaja teaches incorporating slanted fold-lines (diagonal grid creases 44; Fig. 6); the slanted fold-lines (diagonal grid creases 44; Fig. 6) may not be parallel to each other, thereby making the distance between the slanted fold-lines proximate the lower periphery smaller or greater than that of proximate the upper periphery,
wherein the slanted fold-lines are configured to bend outwardly when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection explanation for similar features in claim 22 below).
Furthermore, the mere duplication of parts, the slanted fold-lines in this case, has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Grum-Schwensen discloses 
wherein the single-piece closure member includes a first portion (see Annotated Fig. 5 below),
wherein the first portion includes an upper periphery and a lower periphery (see Annotated Fig. 5 below),
wherein at least two fold sections are defined in the first portion between the upper and lower peripheries and the at least one transversely-extending fold-line (see Annotated Fig. 5 below).
 
    PNG
    media_image4.png
    311
    644
    media_image4.png
    Greyscale


Regarding claim 8, Grum-Schwensen discloses the drainable ostomy pouch of claim 7 (see above), 
wherein the single-piece closure member includes a flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4),
wherein the upper periphery is defined by a third transversely-extending line arranged at an intersection of the first portion and the flap (see Annotated Fig. 8 #1 below), 

    PNG
    media_image5.png
    170
    535
    media_image5.png
    Greyscale

wherein the first portion includes first and second transversely-extending fold-lines (see Annotated Fig. 8 #2 below),

    PNG
    media_image6.png
    247
    571
    media_image6.png
    Greyscale


wherein a first fold section is defined between the lower periphery and the first transversely-extending fold-line (see Annotated Fig. 8 #3 below), and

    PNG
    media_image7.png
    230
    571
    media_image7.png
    Greyscale

a second fold section is defined between the first and second transversely-extending fold-lines (see Annotated Fig. 8 #4 below), and

    PNG
    media_image8.png
    247
    571
    media_image8.png
    Greyscale


a third fold section is defined between the second transversely-extending fold-line and the third transversely-extending line (see Annotated Fig. 8 #5 below).

    PNG
    media_image9.png
    248
    612
    media_image9.png
    Greyscale


Regarding claim 9, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above), 
wherein the outlet portion is configured to be folded two times for closure (Col. 3 lines 65-66),
wherein the outlet portion is folded along the first transversely-extending fold-line for a first fold and folded along the second transversely-extending fold- line for a second fold (see Annotated Fig. 7 below). 

    PNG
    media_image10.png
    190
    527
    media_image10.png
    Greyscale

Regarding claim 10, Grum-Schwensen discloses the drainable ostomy pouch of claim 9 (see above),
wherein the flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4) is configured to rotate up and down about the third transversely-extending line (see Fig. 8 #1),
wherein the two-part fastening system includes a first fastener strip (fastener strip 6) and a second fastener strip (fastener strip 5),
wherein the first fastener strip (fastener strip 6) is arranged on a distal surface of the flap (Col. 3 lines 53-56),
wherein the second fastener strip (fastener strip 5) is arranged on an outer surface of the outlet portion opposite the second fold section (Col. 3 lines 51-53),
wherein the ostomy pouch is configured to be secured in the closed position by engaging the first and second fastener strips (fastener strips 5, after folding the outlet portion two times along the first and second transversely-extending lines (Col. 4 lines 5-7; Fig. 8).
Regarding claim 11, Grum-Schwensen discloses the drainable ostomy pouch of claim 10 (see above),
wherein the single-piece closure member (bias member 10) is arranged on a distal surface of the outlet portion (Col. 4 lines 46-47), and
the second fastener strip (fastener strip 5) is arranged on a bodyside surface of the outlet portion opposite the second fold section (Fig. 4), 
wherein the outlet portion is configured to be folded along the first transversely-extending fold-line (Fig. 6), such that the first and second fold sections abut each other after the first fold (Fig. 6), and
a distal surface of the bodyside wall opposite the first fold section abuts the third fold section after the second fold along the second transversely- extending fold-line (Fig. 7),
wherein the outlet portion is configured such that the second fastener strip is arranged adjacent the flap (Fig. 7), such that the first second fastener strips engage each other (Col. 2 lines 38-40) when the flap rotates downward along the third transversely-extending line to secure the folded outlet in the closed position (Col. 3 lines 51-62; Fig. 8).
Regarding claim 12, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above). Grum-Schwensen does not explicitly disclose that each of the first, second, and third fold sections has a generally same width. However, since the outlet portion (4) is disclosed to have “substantially parallel” sides (Col. 4 lines 13-width of the fold sections is necessarily constant and substantially equal.
Regarding claim 15, Grum-Schwensen discloses 
wherein the single-piece closure member comprises at least one axially-extending fold-line (score lines; Col. 3 lines 44-45), and
wherein the at least one axially-extending fold-line and the at least one transversely-extending fold-line are defined by creases or cut lines (score lines) provided in the single-piece closure member (Col. 3 lines 44-45).
Regarding claim 21, while Grum-Schwensen discloses the existence of fold-lines (score lines; Col. 3 lines 44-45), Grum-Schwensen does not explicitly disclose the single-piece closure member comprises at least one axially-extending fold-line configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line generally perpendicular to each other, wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening. However, Tjahaja teaches the single-piece closure member (“collar blank 13”; col. 4 line 3; fig. 6) comprises at least one axially-extending fold-line (“longitudinal creases 36”; col. 4 line 43-44; fig. 6) configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line (“Lateral creases 38”; col. 4 line 16; fig. 6) generally perpendicular to each other (see fig. 6), wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (“Pressure is then applied with the fingers and thumb of one hand to the exterior of the collar 12 along the opposing longitudinal creases 36, the collar 12 expands into a cylindrical configuration”; col. 4 line 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the single-piece closure member comprises at least one axially-extending fold-line configured to facilitate opening of the discharge opening, wherein the at least one axially-extending fold-line intersects the at least one transversely-extending fold-line generally perpendicular to each other, wherein the single-piece closure member is configured to bend along the at least one axially-extending fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening, as taught by Tjahaja, for the purpose of “enabling lateral compression of the collar into a flat configuration,” facilitating “folding the flat collar 12 longitudinally upon itself,” and maintaining “the flexibility of the collar 12 when in a cylindrical configuration” (col. 4 line 12-24).
Regarding claim 22, Grum-Schwensen fails to disclose the at least one axially- extending fold-line includes two axially-extending fold-lines wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening. However, Tjahaja teaches the at least one axially-extending fold-line (“longitudinal creases 36”; col. 4 line 43-44; fig. 6) includes two axially-extending fold-lines (see fig. 6) wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (“collar 12 can be expanded into a cylinder with one hand by applying adequate pressure with thumb and fingers simultaneously to opposing longitudinal creases 36 in the collar”; col. 3 line 61-64; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grum-Schwensen’s device such that the at least one axially-extending fold-line includes two axially-extending fold-lines wherein the when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening, as taught by Tjahaja, “to expedite separating the opposing edges outwardly from each other” (col. 1 line 64-66).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja et al. and further in view of Ryder et al. (US 20100152686).
Regarding claim 13, Grum-Schwensen/Tjahaja et al. does not disclose that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips.
However, Ryder teaches the outlet portion includes two side extensions (arms or tabs 85), wherein the two-part fastening system includes a first fastener strip and two second fastener strips ([0130]), wherein the first fastener strip is arranged on the single-piece closure member proximate an upper periphery (main pad 84; Fig. 14), wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions (two arms or tabs 85; Fig. 14), wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips ([0130]; Fig. 15).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja’s device such that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips, as taught by Ryder, for the purpose of keeping the ostomy pouch in the closed configuration and avoid unintentional leaks (see [0083]).

Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja/Ryder et al. and further in view of Friske et al. (US 20120022478).
Regarding claim 14, Grum-Schwensen discloses that the single-piece closure member (bias member 11) is arrange on a bodyside surface (proximal sidewall 1) of the outlet portion (outlet portion 4) and includes two transversely- extending fold-lines (see Annotated Fig. 7 above). Ryder discloses folding the side extensions toward the distal surface and engaging the first and second fastener strips to secure the outlet portion in a closed position ([0130]; Fig. 15).
Grum-Schwensen/Tjahaja/Ryder et al. does not disclose the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch.
However, Friske teaches the ostomy pouch (ostomy pouch 10) is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch ([0023]; Fig. 8B).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen/Tjahaja/Ryder such that the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch, as taught by Friske, in order “to ensure against leakage” ([0047]; Fig. 8A-8C).

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja and further in view of Friske et al.
Regarding claim 16, Grum-Schwensen/Tjahaja does not disclose that the single-piece closure member is attached to the outlet portion via an adhesive
However, Friske teaches that the single-piece closure member (bends 36) is attached to the outlet portion (neck portion 18) via an adhesive ([0052]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device of Grum-Schwensen/Tjahaja such that that the single-piece closure member is attached to the outlet portion via an adhesive, as taught by Friske, so that the single-piece closure member (bends 36) “will have a natural ability to open the discharge opening (discharge opening 20)” ([0052]).
Regarding claim 19, Grum-Schwensen/Tjahaja does not disclose that the single-piece closure member is formed from a polymeric material.
However, Friske teaches that the single-piece closure member is formed from a polymeric material ([0049]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja’s device, such that the single-piece closure member is formed from a polymeric material, as taught by Friske, for the purpose of imparting a suitable curvature in the single-piece closure member and enabling nested folds to prevent leaks (see [0047])

Claims 17 & 18 rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen/Tjahaja/Friske et al. and further in view of Villefrance (US 20050131360).
Regarding claim 17, Grum-Schwensen/Tjahaja/Friske et al. does not disclose that the adhesive is provided on a pouch-facing surface of the single-piece member.
However, Villefrance teaches a drainable ostomy pouch (Abstract) with closure member (stiffening strip 6 & 7; Abstract; Fig. 3) “attached for instance by … adhesion to the outer surface of the first and second side walls” (Abstract). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja/Friske’s device, such that the adhesive is provided on a pouch-facing surface of the single-piece member, as taught by Villefrance, for the purpose of “affording a more stable securing … the flap” ([0012]).
Absent persuasive evidence that providing the adhesive on the pouch-facing surface of the single-piece member would have changed the operation of the invention versus providing the adhesive on the member-facing surface of the pouch, the rearrangement of the adhesive location is a matter of choice which one of ordinary skill in the art would have found obvious and, therefore, holds no patentable weight. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Grum-Schwensen discloses the at least one transversely-extending fold-line is defined by at least one cut line on the single-piece member (see explanation and discussion in claim 15 above) and Grum-Schwensen discloses that the at least one transversely-extending fold-line is devoid of the adhesive 
Grum-Schwensen/Tjahaja/Friske/Villefrance does not disclose that the at least one cut line provided on the pouch facing surface of the single-piece member.
However, placing the cut line on the pouch facing surface is a reversal of parts which one of ordinary skill in the art would have found obvious to try during routine optimization. Shifting the position of cut line(s) to the pouch facing surface do not change the operation of the device. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Grum-Schwensen/Tjahaja/Friske/Villefrance’s reference, such that at least one cut line provided on the pouch facing surface of the single-piece member, “to expedite separating the opposing edges outwardly from each other” (see Tjahaja col. 1 line 60 thru col. 2 line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785